Title: From George Washington to Pierre Charles L’Enfant, 30 October 1783
From: Washington, George
To: L’Enfant, Pierre Charles


                        
                            Sir,
                             30th Octor 1783.
                        
                        Herewith you will receive 250 Dollars in Bank notes, with which you will please to procure for me Eight of
                            the Bald Eagles—one of which, if there shall appear (upon conversing with gentlemen, better acquainted in those matters
                            than I am) no impropriety in it, or any deviation from the intention of the order, may not only be finished in a masterly
                            manner; but ornamented in an elegant, tho’ not in a costly stile—If, on the contrary, it shall be thought best to have no
                            difference between any of them in the decorations, (for I do not mean to depart in the smallest degree from the form, of
                            the order)—then seven will be sufficient for me; as the ornamented one would only have been used on extraordinary occasions.
                        I have, in the Letter you are charged with, to the Marqs de la Fayette, requested him to send me, by the
                            earliest opportunity, a sett of silver plated ware, but as there is not only a possibility, but a probability that he may
                            have left Paris for this country, before you get there, or may be absent on some other occasion; I beg, in that case, that
                            you would open my letter to him, & comply with the contents of it, if you can do it conveniently—Wishing you a
                            pleasant passage, & a prosperous voyage I remain, Sir, with very great esteem Your most Obt Servt
                        
                            G: Washington
                        
                    